DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 31, 61, 63 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamv (US 2018/0310133) in view of Park et al (US 2015/0327191).
As to claim 1, Ramasamy teaches a method of determining locations of reference nodes in a wireless network, comprising: transmitting a request to a first reference node to perform a first round-trip-time, RTT, procedure with a second reference node (paragraph [0134], "ranging operation 500 may be performed between a first access point (AP0) 240-0 operating as an initiator device and a number of other access points (API-APn) 240-1,240-2 . . . 240-n operating as responder devices", "announcing the ranging schedule to the other access points API-APn"; wherein in view of the clarity objection concerning the expression "reference node" in claim 1, see section VIII, 1 below, a broad understanding of a "reference node" being an AP or a STA in the wording of D1 is applied; paragraph [0108], "AP ranging engine 354 may negotiate and perform ranging operations with other wireless devices/STAs", 
determining a first distance between the first reference node and the second reference node based on the first RTT procedure performed by the first reference node and the second reference node, wherein at least one of the first reference node and the second reference node transmits a beamformed reference signal to the other of the first reference node and the second reference node as part of the first RTT procedure (paragraph [0067], "processor(s) 150 may determine, record, and/or receive: timestamps associated with a time of reception/arrival (TOA) and/or a time of transmission/ departure (TOD of signals, which may be used to determine RTT and/or a distance between UE 100 and one or more other devices/STAs)"; paragraph [0158], "calculate a number of differential distances between STA 100 and the access points"; paragraphs [0108], [0102], [0129] and [0154] as cited in the foregoing; paragraph [0055], "beamforming may be used for directional signal transmission or reception. In MU-MIMO, the term 'downlink' refers to communication, which may occur 
determining relative locations of the first and second reference nodes with respect to each other (see again paragraphs [0067], [0108], [0102], [0129], [0154],
determining absolute locations of the first and second reference nodes from the relative locations of the first and second reference nodes based on at least one of the first and second reference nodes having a known absolute location and at . least one known angle-of-arrival, AoA, or angle-of-departure, AoD, of at least one reference signal sent or received by the first or second reference nodes (paragraphs [0108], [0102], [0129], [0154], [0055] - [0057] as cited above; paragraph [0067], "the AP ranging engine 354 may capture or record timestamps of signals received by the AP 240 (such as TOA information) and timestamps of signals transmitted from the AP 240 (such as TOD information), and estimate angle information of frames exchanged with other wireless devices/STAs (such as AoA information and/or AoD information), AP positioning engine 356 may facilitate determination of the location of the AP 240 and/or facilitate location determination of one or more other wireless devices and may share location information of AP 240 with other wireless devices. In some embodiments, AP positioning engine may use information obtained during frame exchange and ranging operations (e.g. by AP frame exchange engine 252 and ranging engine 354) to determine the position of AP 240 and/or to facilitate position determination by another wireless device"; paragraph [0146], "indicate the locations of the initiator device AP0 and the responder devices API-APn in any suitable manner. In some aspects, the locations may be specified as civic addresses (e.g. 
Ramasamy fails to teach the first reference node and the second reference node are not time synchronized with respect to each other.  Park et al teaches the first reference node and the second reference node are not time synchronized with respect to each other (paragraph 19).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Park et al into the system of Ramasamy in order to perform synchronization in a Device to Device (D2D) communication system.
As to claim 31, the claim is an apparatus claim of claim 1; therefore, the claim is interpreted and rejected as set forth as claim 1.
As to claim 61, the claim is a mean for claim of claim 1; therefore, the claim is interpreted and rejected as set forth as claim 1.
As to claim 63, the claim is a software claim of claim 1; therefore, the claim is interpreted and rejected as set forth as claim 1.
Response to Arguments
Applicant’s arguments with respect to claims 1, 31, 61, 63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 2-18, 32-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 2 and 32, the prior arts fails to teach further comprising determine a second distance between the first reference node and a third reference node based on a second RTT procedure performed by the first reference node and the third reference node;
determine a third distance between the second reference node and the third reference node based on a third RTT procedure performed by the second reference node and the third reference node;
determine a relative location of the third reference node with respect to the relative locations of the first and second reference nodes; and
determine an absolute location of the third reference node from the relative locations of the first, second, and third reference nodes based on (1) the at least one of the first and second reference nodes having the known absolute location and at least one known AoA or AoD of at least one reference signal sent or received by the first, second, or third reference nodes, or (2) the first and second reference nodes having known absolute locations.
Dependent claims 3-18, 33-48 are objected for the same reason.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
	February 18, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642